Exhibit 10.30

 

FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (“Amendment”) is dated as
of June 25, 2009, but is effective as of May 2, 2009, among METHODE ELECTRONICS,
INC., a Delaware corporation (the “Borrower”), each lender party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent, and L/C Issuer.

 

WHEREAS, the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and Bank of America,
N.A., as Administration Agent and L/C Issuer are parties to that certain Credit
Agreement, dated as of December 19, 2002, as amended by the Amendment to Credit
Agreement dated as of November 3, 2005, the Amendment to Credit Agreement dated
as of January 31, 2006 and the Waiver and Amendment dated as of February 28,
2007 (the “Existing Credit Agreement,” and as amended and modified by this
Amendment and any future amendments, restatements, supplements and modifications
thereto, the “Credit Agreement”) (terms defined in the Credit Agreement shall
have the same respective meanings when used herein);

 

WHEREAS, the Borrower has requested that Agent and Lenders agree to waive the
Events of Default as a result of the Borrower’s non-compliance with
Section 6.02(b) and Section 7.13(b) of the Existing Credit Agreement for the
fiscal quarter ended January 31, 2009 and amend the Credit Agreement in certain
respects, all as more fully hereinafter set forth, and

 

WHEREAS, Agent and Required Lenders are willing to waive such Events of Default
and amend and modify the Existing Credit Agreement, effective as of May 2, 2009
(except as otherwise indicated herein), on the terms and conditions contained
herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

WAIVERS

 

Subject to the satisfaction of the conditions precedent set forth in Article IV
of this Amendment, the Agent and Lenders hereby waive the Borrower’s
non-compliance with Section 6.02(b) and Section 7.13(b) of the Existing Credit
Agreement, solely with respect to the Borrower’s fiscal quarter ended
January 31, 2009.  The Borrower agrees that the foregoing waivers are specific
in time and in intent and do not constitute, nor shall they be construed as, a
waiver of any other right, power or privilege under the Existing Credit
Agreement, any of the other Loan Documents or under any agreement, contract,
indenture, document or other instrument executed and delivered in connection
with the Loan Documents; nor shall the waiver contained in this Article 1
constitute a waiver of any other Default or Event of Default of any other term
or provision under the Existing Credit Agreement or any of the other Loan
Documents.

 

--------------------------------------------------------------------------------


 

ARTICLE II

AMENDMENT

 

2.01.        Effective as of March 15, 2009, Section 1.1 of the Credit Agreement
is amended so that the definition of “Applicable Rate” shall be amended
prospectively from such date as follows:

 

“Applicable Rate” means as to (i) any Eurodollar Rate Loan or Letter of Credit,
a margin per annum equal to 2.75%, (ii) any Base Rate Loan, a margin per annum
equal to 1.50% and (iii) the Commitment Fee, a margin per annum equal to 0.50%.

 

2.02.        Section 1.1 of the Credit Agreement is amended so that the
definition of “Consolidated Debt to EBITDA Ratio” shall read in its entirety as
follows:

 

“Consolidated Debt to EBITDA Ratio” means as of any date of determination, the
ratio of (i) Net Consolidated Indebtedness on such date to (ii) Consolidated
EBITDA for the most recent period of twelve consecutive fiscal months then
ended, to be reported by Borrower for each fiscal month in a monthly Compliance
Certificate; provided that in the case of any fiscal month ending prior to
October 31, 2009, the Consolidated Debt to EBITDA Ratio shall be calculated by
annualizing the Consolidated EBITDA component of such calculation for the period
from November 2, 2008 to the measurement date.

 

2.03.        Section 1.1 of the Credit Agreement is amended so that the
definition of “Consolidated EBITDA” shall read in its entirety as follows:

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, and (d) the amount of depreciation and
amortization expense deducted in determining such Consolidated Net Income,
(e) cash restructuring charges deducted in determining such Consolidated Net
Income in an aggregate amount not to exceed $12,000,000 during the term of this
Agreement, (f) the amount of non-cash restructuring and non-cash goodwill and
intangible asset impairment charges deducted in determining such Consolidated
Net Income.

 

2.04.        Section 1.1 of the Credit Agreement is amended by adding a
definition of “Consolidated Interest Coverage Ratio” as follows:

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges paid in cash
for such period; provided that for the fiscal quarter ending nearest July 31,

 

2

--------------------------------------------------------------------------------


 

2009, the measurement period for both components shall be the prior three fiscal
quarters ending on such date.

 

2.05.        Section 1.1 of the Credit Agreement is amended to delete the
definition of “Consolidated Fixed Charge Coverage Ratio”.

 

2.06.        Section 1.1 of the Credit Agreement is amended by adding a
definition of “Net Consolidated Indebtedness” as follows:

 

“Net Consolidated Indebtedness” means at any time total Indebtedness of the
Borrower and its Subsidiaries minus an amount equal to 33% of the aggregate
amount of unencumbered cash or Investments in cash equivalents of the Borrower
and its Subsidiaries; provided that if the result of such subtraction is
negative, the amount shall be zero.

 

2.07.        Section 6.02(b) of the Credit Agreement is amended to read in its
entirety as follows:

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), and within 30 days after the end of any
fiscal month of the Borrower that is not a fiscal year or fiscal quarter end, a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

2.08.        Section 7.07(d) of the Credit Agreement is amended to read in its
entirety as follows:

 

(d)           the Borrower may declare or pay cash dividends to its stockholders
provided that immediately before and after giving effect to such declaration or
payment, (i) no Default or Event of Default would exist and (ii) the Borrower’s
Consolidated Debt to EBITDA Ratio is less than 1.50:1.00, and

 

2.09.        Section 7.07(e) of the Credit Agreement is amended to read in its
entirety as follows:

 

(e)           the Borrower may purchase or otherwise acquire shares of its
capital stock or warrants, rights or options to acquire any such shares for cash
(individually, a “Share Repurchase” and collectively, the “Share Repurchases”),
provided that (1) any shares of the Borrower’s capital stock, warrants, rights
or options so purchased or acquired shall be retired concurrently with such
purchase or acquisition (or held by the Borrower thereafter as treasury shares),
(2) immediately before and after giving effect to any such Share Repurchase
pursuant to this Section 7.07(e), (i) no Default or Event of Default would
exist, and (ii) the Borrower’s Consolidated Debt to EBITDA Ratio is less than
1.50:1.00.

 

3

--------------------------------------------------------------------------------


 

2.10.        Section 7.13 of the Credit Agreement is amended to read in its
entirety as follows:

 

7.13  Financial Covenants.

 

(a)  Consolidated Net Worth.  Permit Consolidated Net Worth as of the end of any
fiscal quarter of the Borrower to be less than the sum of (a) 85% of
Consolidated Net Worth as of May 2, 2009, plus (b) an amount equal to 50% of the
Consolidated Net Income earned in each fiscal quarter ending after May 2, 2009
(with no deduction for a net loss in any such fiscal quarter), plus (c) an
amount equal to 100% of the aggregate cumulative net proceeds of any Equity
Issuance after May 2, 2009; minus (d) the amount of non-cash restructuring and
non-cash goodwill and intangible asset impairment charges deducted in
determining Consolidated Net Income after May 2, 2009.

 

(b)  Consolidated Interest Coverage Ratio.  Beginning with the fiscal quarter
ending nearest July 31, 2009, permit the Consolidated Interest Coverage Ratio as
of the end of any fiscal quarter of the Borrower to be less than 3.50:1.00.

 

(c)  Consolidated Debt to EBITDA Ratio.  Beginning with the fiscal month ending
May 2, 2009, permit its Consolidated Debt to EBITDA Ratio as of the end of any
fiscal month of the Borrower to exceed 2.50:1.

 

2.11.        The Credit Agreement is further amended so that Exhibit C shall
read in its entirety as set forth in Schedule 1 attached hereto:

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

 

3.01.        After giving effect to this Amendment, the representations and
warranties of the Borrower set forth in Article V of the Credit Agreement are
true and correct as of the date hereof as though made on the date hereof and as
though applied to the Credit Agreement as amended by this Amendment (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 3.01, the representations and
warranties contained in Section 5.05(a) and (b) of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Section 6.01
(a) and (b) of the Credit Agreement).

 

3.02.        After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

CONDITIONS PRECEDENT

 

This Amendment shall become effective as of May 2, 2009 (or in the case of
Section 2.01 hereof, effective as of March 15, 2009), upon receipt by the
Administrative Agent of all of the following in form and substance satisfactory
to the Administrative Agent:

 

4.01.        counterparts of this Amendment and Acknowledgement (or an executed
facsimile copy hereof and thereof), executed by the Borrower, the Required
Lenders and the Guarantors, respectively;

 

4.02.        a Guaranty Supplement in the form attached to this Amendment;

 

4.03.        a duly completed Compliance Certificate for the Borrower’s fiscal
quarter ended January 31, 2009;

 

4.04.        for the ratable account of each Lender which executes and delivers
its signature page hereto as and when required by the Administrative Agent, an
amendment fee equal to 0.10% of such Lender’s Commitment;

 

4.05.        evidence of the payment to the Administrative Agent in immediately
available funds of all reasonable legal fees and expenses of the Administrative
Agent to the extent theretofore invoiced;

 

4.06.        a certificate of the Secretary or the Assistant Secretary each of
the Borrower and its Domestic Subsidiaries as to resolutions, and the signatures
and incumbency of officers authorized to sign this Amendment; and

 

4.07.        such other documents as the Administrative Agent shall require.

 

ARTICLE V

 

GENERAL

 

5.01.        As amended or modified by this Amendment, the Loan Documents shall
remain in full force and effect.  References to the Credit Agreement in any of
the Loan Documents shall be deemed to include a reference to the Credit
Agreement as amended or modified hereby, whether or not reference is made to
this Amendment.  Section headings used in this Amendment are for convenience of
reference only, and shall not affect the construction of this Amendment.

 

5.02.        This Amendment may be executed in any number of counterparts (each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument).

 

5

--------------------------------------------------------------------------------


 

5.03.        The Borrower agrees to pay to or reimburse the Administrative
Agent, upon demand, for all reasonable costs and expenses incurred (including
legal expenses) in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

 

5.04.        All obligations of the Borrower and rights of the Administrative
Agent and the Lenders, that are expressed herein, shall be in addition to and
not in limitation to those provided by applicable law.  This Amendment shall be
a contract made under and governed by the internal laws of the State of
Illinois, without giving effect to principles of conflicts of laws.  Whenever
possible, each provision of this Amendment shall be interpreted in such manner
as to be effective and valid under applicable law; but if any provision of this
Amendment shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

5.05.        The Borrower acknowledges and agrees that the execution and
delivery by the Administrative Agent and the Required Lenders of this Amendment
shall not be deemed to create a course of dealing or otherwise obligate the
Lenders to forbear or execute similar amendments under the same or similar
circumstances in the future.

 

5.06.        This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  No third party
beneficiaries are intended in connection with this Amendment.

 

5.07.        This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein.  This Amendment supercedes all prior
drafts and communications with respect hereto.  This Amendment may not be
amended except in accordance with the provisions of Section 10.1 of the Credit
Agreement.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

METHODE ELECTRONICS, INC.

 

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name:

Douglas A. Koman

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

Name:

Jonathan M. Phillips

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

Name:

Jonathan M. Phillips

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------